Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/12/2022 has been entered.

	Claims 16, 19-21, and 25-57 are pending.
	Claims 33-38 are withdrawn.
	Claims 1 and 41-45 are currently amended.
	Claims 16, 19-21, 25-32, and 39-57 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 16, 19-21, 25-32, 39-49, 56, and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement, is maintained.

Response to Arguments
In Applicant Arguments, dated 04/12/2022, Applicant asserts that “Applicant has amended claim 16 to specify that the VL comprises an LCDR1 comprising the amino acid sequence of SEQ ID NO: 352 or an amino acid sequence that ‘differs by 1 conservative amino acid substitution therefrom.’ As noted in the instant specification, a conservative amino acid substitution is one in which an amino acid residue is replaced with an amino acid residue having a similar side chain (e.g., from the same family). One of skill in the art would recognize that a conservative amino acid substitution would result in a comparatively minor change to the structure of the polypeptide, and would thus reasonably expect that an antibody molecule having an LCDR1 sequence with one conservative amino acid substitution would exhibit essentially the same binding properties as an antibody molecule with the original LCDR1 sequence (for example, those exemplified in the instant working examples). Moreover, the skilled artisan would have no trouble identifying the full set of antibody molecules sharing the same HCDR1-3, LCDR2, and LCDR3 sequences, with only one conservative amino acid substitution in the LCDR1 sequence.”
Applicant’s arguments have been fully considered but are not deemed persuasive. It is noted that the claims have been amended to recite an anti-CD138 antibody comprising an LCDR1 that comprises the amino acid sequence of SEQ ID NO: 352 or an amino acid sequence that differs by one conservative amino acid substitution from SEQ ID NO: 352. The issue with respect to written description in the instant case is that absent empirical determination, one skilled in the art would not be able to readily identify which conservative amino acid substitution variants of SEQ ID NO: 352 yield an antibody that is capable of binding CD138. For example Lee et al. (Immunity, 46: 690-702, April 2017) teach a family of neutralizing antibodies, the PGT145 class of antibodies, that target HIV-1 Env, see throughout. Lee et al. teach that the most variable CDR segment among PGT145-family members is LCDR1, see 693. At p. 697, Lee et al. teach that LCDR1 exhibits the greatest variability in length and sequence among PGT145-family members. Importantly at p. 693, Lee et al. teach that a single semi-conserved LCDR1 amino acid substitution, specifically Y32A, resulted in a large drop in antibody neutralization. Based upon these teachings, one skilled in the art would appreciate that a single LCDR1 amino acid substitution may significantly affect the biological properties of a variant antibody. Accordingly it is submitted that one skilled in the art would be unable to determine which amino acid residues comprised within SEQ ID NO: 352 may be substituted such that an antibody comprising an LCDR1 SEQ ID NO: 352 variant is capable of binding CD138. It is further noted that Applicant has not provided any examples of SEQ ID NO: 352 variants that comprise a conservative amino acid substitution, nor has Applicant identified amino acid residues comprised within SEQ ID NO: 352 where variability may tolerated. As such the rejection of the claims under 35 U.S.C. 112(a) has been maintained. Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending part (b) of claim 16 to recite a light chain variable region (VL), wherein the VL comprises three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3), wherein the VL comprises: an LCDR1 comprising the amino acid sequence of SEQ ID NO: 352; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 353; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 354.

Allowable Subject Matter
Claims 50-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642